El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Conforme a los hechos de este caso —los cuales no están en controversia— M.D. Construction Company, Inc. (M.D. Construction) y la Compañía de Desarrollo Corporativo ad-quirieron de USI Properties Corporation (USI Properties) un solar sito en Humacao con el propósito de construir el proyecto residencial conocido como Ciudad Cristiana.
El sistema eléctrico construido en el proyecto Ciudad Cristiana es semisoterrado. Las líneas primarias son aé-reas con transformadores adheridos a los postes. Desde los transformadores discurren líneas secundarias, de forma soterrada, hasta un pedestal, y de ahí la línea va hasta la residencia.(1)
M.D. Construction y la Autoridad de Energía Eléctrica (Autoridad) suscribieron una escritura de servidumbre de paso de líneas eléctricas,(2) mediante la cual M.D. Cons*242truction cedía y traspasaba el sistema de distribución eléc-trica construido en la finca a la Autoridad, una vez esta última inspeccionara y lo aceptara. En virtud de la referida escritura de servidumbre, la Autoridad también se compro-metió a darle mantenimiento a dicho sistema de distribu-ción a partir de la fecha de aceptación del referido sistema.
La Autoridad inspeccionó las instalaciones eléctricas realizadas por los desarrolladores del proyecto y, en confor-midad con ello, emitió certificaciones de inspección me-diante las cuales aprobó las instalaciones eléctricas —desde el sistema primario hasta la conexión con las uni-dades individuales— instaladas originalmente en el proyecto.(3) Acorde con ello, la Autoridad realizó la corres-pondiente conexión de las instalaciones eléctricas interio-res de las unidades de viviendas con el sistema de distri-bución eléctrica, aceptado por ella, y comenzó a dar servicio de energía eléctrica a dichas unidades.
En 1983, USI Properties instó un procedimiento judicial para cobro de dinero en la Corte de Distrito Federal para el Distrito de Puerto Rico contra la Compañía de Desarrollo Cooperativo y M.D. Construction, en el cual reclamó el pago de las sumas convenidas por la compraventa del solar. La Compañía de Desarrollo Cooperativo reconvino contra USI Properties y alegó que esta última la engañó al representar que el terreno adquirido era apropiado para ser habitado por seres humanos, mientras la realidad era que estaba contaminado con mercurio. Posteriormente, el 26 de junio de 1985, la Corte de Distrito Federal para el Distrito de Puerto Rico dictó una sentencia en la cual de-terminó que no existía contaminación con mercurio en la propiedad.
En el entretanto, y como consecuencia de esta alegada situación, durante 1985 a 1988 los residentes de Ciudad *243Cristiana fueron trasladados y relocalizados en unidades pertenecientes al Banco de la Vivienda. Como consecuencia de esto, la urbanización Ciudad Cristiana estuvo abando-nada por más de cinco años, lo que ocasionó que el sistema eléctrico fuese vandalizado y se deteriorara. Esta situación causó que la Autoridad suspendiera el servicio de energía eléctrica y retirara de las instalaciones casi la totalidad de los transformadores de distribución eléctrica, por razones de seguridad.
En 1996, Queens Developers, Inc. y 1014 Luquis, Inc. adquirieron ciertas unidades de vivienda dentro de la ur-banización Ciudad Cristiana.(4) Queens Developers, Inc. las adquirió por medio de un contrato de compraventa, mientras que 1014 Luquis, Inc. las adquirió por medio de ciertas escrituras de venta judicial y una escritura de tras-paso de titularidad de bien inmueble en cumplimiento de una sentencia.
Las referidas entidades, mediante comunicaciones es-critas y en reuniones con los representantes de la Autori-dad, reclamaron de ésta que cumpliera con su obligación de mantener, custodiar y conservar el sistema eléctrico de la referida urbanización y que lo reparara y rehabilitara. Sin embargo, la Autoridad negó responsabilidad por la re-habilitación del sistema y requirió que los trabajos fueran costeados por Queens Developers, Inc. y 1014 Luquis, Inc. En vista de la negativa a asumir la responsabilidad de re-habilitar el sistema eléctrico, Queens Developers, Inc. y 1014 Luquis, Inc. realizaron los trabajos, apercibiéndole a la Autoridad de que le reclamarían los costos.
En conformidad con lo anterior, el 19 de julio de 1996 Queens Developers, Inc. y 1014 Luquis, Inc. presentaron ante el Tribunal de Primera Instancia, Sala Superior de Humacao, una demanda por incumplimiento de contrato y por daños y perjuicios contra la Autoridad, en la cual soli-citaron el reembolso de las pérdidas sufridas al tener que *244incurrir en la rehabilitación del sistema eléctrico de la mencionada urbanización. Alegaron que, a la fecha de la adquisición de las propiedades, las instalaciones eléctricas —tales como los transformadores, unidades seccionadoras, pedestales, conductores, postes, entre otras, hasta el punto de entrega, donde ocurre la conexión del servicio de la Au-toridad— se encontraban inservibles debido al deterioro, al abandono y a los actos de vandalismo causados por la falta de mantenimiento, cuidado y supervisión por parte de la Autoridad, lo cual causó que éstas tuvieran que incurrir en gastos sustanciales para reparar dicho sistema. Alegaron, además, que dichos gastos les ocasionaron serias pérdidas económicas y que la negativa de la Autoridad a resarcir los gastos constituía un enriquecimiento injusto por parte de esta entidad.
En específico, las mencionadas codemandantes alegaron que el punto hasta donde la Autoridad se había responsa-bilizado por las instalaciones eléctricas existentes en las propiedades adquiridas por éstas, era hasta el punto de entrega(5) en la línea de distribución o transmisión, por donde la Autoridad suplía a dichas propiedades la energía eléctrica, a tenor con la Sec. IV(A) del Reglamento de Tér-minos y Condiciones Generales para el Suministro de Energía Eléctrica (Reglamento de Términos).
Luego de varios incidentes y trámites procesales, la parte demandante presentó una moción de sentencia su-maria parcial. En la referida moción alegó, en síntesis, que en virtud de la escritura de constitución de servidumbre suscrita entre la Autoridad y M.D. Construction, una vez ocurrido el traspaso del sistema de distribución eléctrica a la Autoridad, era a esta entidad a quien correspondía su conservación y mantenimiento. Lo anterior por razón de que en la referida escritura, la primera se comprometió a conservar dicho sistema una vez aprobado.
*245Las codemandantes sostuvieron que de los reglamentos aprobados por la Autoridad surgía la obligación de ésta de mantener y conservar los sistemas de electricidad. En vir-tud de ello, la parte demandante solicitó del foro primario que se determinase que la Autoridad tenía que resarcir a dicha parte los gastos en que incurrió en la rehabilitación del sistema eléctrico hasta el punto de entrega de cada re-sidencia y que señalase una vista para dilucidar la cuantía económica de dichos costos.
La Autoridad se opuso a la moción de sentencia sumaria presentada por las codemandantes.(6) Adujo como funda-mento, por el cual no estaba obligada a darle conservación y mantenimiento a las instalaciones eléctricas de Ciudad Cristiana, el hecho de que en esa área no había expectati-vas de vivienda ni expansión de servicio, y que haber de-jado dicho sector energizado constituía un peligro para la sociedad. Expresó, además, que ante el cuadro de total abandono y actos de vandalismo que presentaba la situa-ción existente en Ciudad Cristiana, lo más prudente y ra-zonable fue lo que hizo: retirar el servicio de energía eléc-trica y algunos de los transformadores del sistema eléctrico de dicha urbanización, ya que era previsible que, de no retirarse la electricidad de las referidas instalaciones, po-dría ocurrir un accidente de consecuencias fatales.
La Autoridad, por último, sostuvo que de la escritura de compraventa suscrita por Queens Developers, Inc. y de la escritura de traspaso suscrita por 1014 Luquis, Inc. surgía que ambas entidades aceptaron las propiedades bajo las condiciones existentes al momento de formalización del contrato de opción de compra (as is), por lo cual no podían ahora reclamar el resarcimiento por los gastos en que in-currieron en la rehabilitación del sistema eléctrico donde se ubican dichas propiedades.
*246El 5 de noviembre de 2002 el foro primario, luego de establecer que no había controversia sustancial de hechos materiales, concluyó que del referido Reglamento de Tér-minos, del Reglamento Complementario al Código Eléc-trico de Puerto Rico para la Instalación de Conductores y Equipo Eléctrico, Reglamento Núm. 4435 de 1987, de la Autoridad (Reglamento Complementario) y de las escritu-ras (en virtud de las cuales las codemandantes adquirieron las propiedades) surgía que la responsabilidad de la repa-ración de rehabilitar el sistema eléctrico de la urbanización Ciudad Cristiana correspondía a las codemandantes, y no a la Autoridad. Fundamentó su determinación en que el deber de previsibilidad que debía observar la Autoridad en relación con los demás ciudadanos justificaba que ésta re-tirara de la propiedad el servicio de energía eléctrica y al-gunos de los transformadores del sistema eléctrico. Por esta razón, el foro primario dictó sentencia sumaria, decre-tando la desestimación de la demanda instada contra la Autoridad. (7)
Inconformes, las codemandantes acudieron al Tribunal de Apelaciones, mediante un recurso de apelación. El refe-rido foro, luego de un análisis de los reglamentos de la Autoridad y, en específico, de la escritura de constitución de servidumbre suscrita entre la Autoridad y M.D. Construction, concluyó que la responsable por los gastos en la reparación del sistema era la Autoridad. Determinó que de dicha escritura surgía claramente que la Autoridad se ha-bía comprometido a mantener y conservar el sistema eléc-trico de Ciudad Cristiana, una vez lo aceptara. Expresó que siendo uno de los hechos incontrovertidos que la Auto-ridad, en efecto, aceptó el sistema eléctrico una vez lo aprobó, realizó su conexión y proveyó energía a los abona-dos, resultaba forzoso concluir que el traspaso pactado en la escritura de servidumbre había ocurrido y que, una vez *247ocurrido este evento, la responsabilidad por la conserva-ción, el mantenimiento y la reparación del sistema eléc-trico era de la Autoridad, como dueña de todos los equipos de instalación eléctrica.
Expresó, además, el foro apelativo intermedio que las disposiciones de los reglamentos citadas por el tribunal de instancia no aplicaban al caso, ya que las propiedades ad-quiridas por las codemandantes no eran nuevas y que al momento de ser adquiridas estaban gravadas por la servi-dumbre constituida por la Autoridad, lo cual le impuso el deber de conservar, mantener y reparar el servicio eléc-trico, independientemente de quién fuese el dueño.
Con respecto a la determinación del foro primario en cuanto a que, en virtud de las escrituras por las cuales las codemandantes adquirieron las propiedades —en las cua-les éstas las aceptaban bajos las condiciones existentes al momento de la formalización del contrato— el foro apela-tivo determinó que esto significaba que correspondía a las codemandantes cualquier reparación por defecto o vicio aparente de la propiedad. Según dicho foro, esta cláusula no podía extenderse para sostener que las codemandantes costeasen, además, los gastos surgidos debido al incumpli-miento de las responsabilidades de la Autoridad.
El foro apelativo intermedio, en consecuencia, dictó una sentencia revocatoria de la emitida por el tribunal de ins-tancia, ordenando a la Autoridad a resarcir los gastos en que incurrieron las codemandantes y devolviendo el caso a ese foro para que celebrase una vista evidenciaría a los efectos de cuantificar dichos daños.
Inconforme con esta determinación, la Autoridad acu-dió, vía recurso de certiorari, ante este Tribunal. En el re-ferido recurso le imputa al foro apelativo haber errado al concluir que la rehabilitación del sistema eléctrico de la urbanización Ciudad Cristiana le corresponde a la Autori-dad y al concluir que ésta tenía que dar conservación y mantenimiento a las instalaciones eléctricas que existían en dicha urbanización, no obstante tener conocimiento de *248que en esa área no había expectativas de viviendas ni ex-pansión de servicio por razón de haberse determinado la existencia de mercurio en dicha urbanización.
Expedimos el recurso. Estando en posición de resolver el recurso presentado, procedemos a así hacerlo.
i — l
En primer lugar, atendemos los planteamientos de la Autoridad en cuanto a que ciertas cláusulas del contrato de opción suscrito por Queens Developers, Inc. y el posterior contrato de compraventa suscrito por ésta, además de la escritura de traspaso mediante la cual adquirió 1014 Lu-quis, Inc., son indicativas de que: primero, que las recurri-das aceptaron las propiedades adquiridas en las condicio-nes en que éstas se encontraban al momento de otorgarse las escrituras, y segundo, que esto último evidencia que las recurridas son responsables de reparar el sistema eléctrico de la urbanización. Examinemos las referidas cláusulas.
La cláusula undécima en el contrato de opción de com-pra,(8) suscrito entre Queens Developers, Inc. y el Banco de la Vivienda, dispone lo siguiente:
La Segunda Parte [Queens Developers, Inc.] queda autorizada a efectuar las mejoras que estime necesarias en las unidades que se propone adquirir, dichas mejoras y/o reparaciones que-darán a beneficio de la Primera Parte [Banco de la Vivienda] sin que tenga que compensar a la Segunda Parte, si [e]sta última opta por no ejercitar su derecho de opción. (Énfasis suplido.) Apéndice, pág. 256.
Por su parte, las cláusulas sexta y séptima de la escri-tura de compraventa suscrita por Queens Developers, Inc. y el Banco de la Vivienda,(9) respectivamente, disponen que:
*249Sexta: Las unidades de vivienda se venden en las condicio-nes en que se encuentran (“as is”) y así son aceptadas por la parte compradora.
Séptima: parte compradora será responsable de gestionar y obtener todos aquellos permisos de agencias gubernamentales y otras entidades que no están disponibles a esta fecha. (En-fasis suplido.) Apéndice, pág. 345.
De otro lado, las escrituras de venta judicial, en virtud de las cuales adquirió 1014 Luquis, Inc., sólo expresan que se transfieren las referidas fincas a la parte compradora “con todas sus pertenencias y cu[a]nto la constituye”. En específico, la cláusula cuarta de la escritura de traspaso de titularidad de bien inmueble dispone que el alguacil
...DA, CEDE Y TRASPASA a la “PARTE ADQUIRENTE” el inmueble antes descrito, con todos sus derechos inherentes y anejos; y la “PARTE ADQUIRENTE”, asimismo en cumpli-miento de la antes mencionada Estipulación y Sentencia, ACEPTA EL INMUEBLE EN PAGO DE LA DEUDA .... (Én-fasis en el original.) Apéndice, pág. 686.
Somos del criterio de que las anteriores cláusulas nada tienen que ver con las condiciones del sistema eléctrico de la urbanización adquirida por Queens Developers, Inc. y 1014 Luquis, Inc. Como bien determinó el foro apelativo, dichas cláusulas versan sobre las condiciones de las unida-des de vivienda en sí, las cuales fueron aceptadas según éstas se encontraban al momento de otorgarse las referidas escrituras. En específico, la cláusula undécima de la escri-tura de opción sólo autorizaba a Queens Developers, Inc. a realizar las mejoras que estimase necesarias en las unida-des de vivienda que se proponía adquirir.
No podemos extender el significado de las referidas cláusulas, tal y como lo propone la Autoridad, como para que incluyan: primero, la aceptación del sistema de distri-bución de energía eléctrica general de la urbanización, y segundo, que la autorización para realizar las mejoras in-cluya la reparación de dicho sistema.
En consecuencia, concluimos que las escrituras, en vir-*250tud de las cuales las codemandantes recurridas adquirie-ron las propiedades, no sostienen la posición de la Autori-dad en cuanto a que le imponen a las primeras la obligación de realizar las reparaciones al sistema eléctrico de la urbanización.
A. La Autoridad de Energía Eléctrica fue creada para conservar, desarrollar y utilizar las fuentes fluviales y de energía de Puerto Rico, y hacer asequible sus beneficios en la forma más amplia a los habitantes del Estado Libre Asociado. See. 6 de la Ley de la Autoridad de Energía Eléc-trica de Puerto Rico, Ley Núm. 83 de 2 de mayo de 1941, según enmendada, 22 L.P.R.A. see. 196.
Entre las facultades que la Ley Núm. 83, ante, concede a la Autoridad, el inciso (l) de la See. 6 dispone que podrá
[d]eterminar, fijar, alterar, imponer y cobrar tarifas razona-bles, derechos, rentas y otros cargos por el uso de las facilida-des de la Autoridad o por los servicios, energía eléctrica u otros artículos, vendidos, prestados o suministrados por la Autori-dad, que sean suficientes para cubrir los gastos incurridos por la Autoridad, en la preservación, desarrollo, mejoras, exten-sión, reparación, conservación y funcionamiento de sus insta-laciones y propiedades .... (Enfasis suplido.) 22 L.P.R.A. see. 196(Z).
En virtud de las facultades para formular, adoptar, enmendar y derogar estatutos y reglamentos(10) otorgadas por su ley orgánica, la Autoridad adoptó tanto el *251Reglamento de Términos como el Reglamento Complementario.(11)
De entrada, atendemos la interrogante sobre si el Re-glamento de Términos y el Reglamento Complementario sostienen o no la conclusión a la que llegó el foro primario a los efectos de que le imponen la responsabilidad del costo de la rehabilitación del sistema eléctrico de la urbanización Ciudad Cristiana a Queens Developers, Inc. y a 1014 Luquis, Inc. Veamos.
Las disposiciones reglamentarias que la Autoridad in-vocó en apoyo de su posición es la Sec. 11(A) y (F) del Re-glamento de Términos, sobre solicitudes de servicio. La Sec. 11(A) dispone, en lo pertinente, que:
A. Puede obtenerse servicio de energía eléctrica bajo cual-quiera de las tarifas de servicio a distribución secundaria me-diante una solicitud de Servicio, por vía telefónica, escrita o visita personal a las oficinas comerciales. El servicio ha de prestarse al voltaje de distribución de la Autoridad, cuando existe capacidad disponible en los equipos o líneas de la Auto-ridad y si no fuere necesario extender las líneas eléctricas. ...
Los costos de las extensiones [de] líneas, mejoras o cualquier otro costo necesario para proveer el servicio solicitado será aportado por el abonado solicitante por cualquiera de los me-dios establecidos por los Reglamentos de la Autoridad para facilitar este servicio. (Énfasis suplido.) Según citado en la Sentencia del Tribunal de Circuito de Apelaciones, Apéndice, pág. 20.
Somos del criterio que la anterior disposición no aplica a la reclamación de las codemandantes. Este caso no trata de una extensión de las líneas de la Autoridad para que pueda proveerse el servicio a las propiedades. Tampoco se trata *252de una nueva solicitud de servicio ni de una mejora reali-zada a las líneas.(12) La reclamación de las codemandantes versa sobre el gasto en la reparación y rehabilitación del sistema de distribución eléctrica general de la urbanización —hasta el punto de entrega de cada unidad de vivienda— el cual se encontraba inservible al momento de la adquisi-ción de las unidades de vivienda.
La Sec. 11(F) tampoco sostiene la posición de la Autoridad. Ésta dispone:
“F. Toda solicitud de servicio de electricidad para edificios, es-tructuras, residencias, etc., nuevos o que nunca hayan tenido servicio de electricidad, o que hayan estado desocupadas por más de un (1) año se le requerirá permiso de uso de la Admi-nistración de Reglamentos y Permisos (ARPE) y Certificación de Instalación Eléctrica.” (Enfasis suplido y en el original.) Citado en la Petición de certiorari, pág. 15.
De la disposición antes transcrita sólo se desprende una obligación del futuro abonado o dueño de la propiedad de adquirir cierta documentación para que puedan realizarse instalaciones de servicio de electricidad en nuevas propie-dades o propiedades que hubiesen estado desocupadas por más de un año. La documentación requerida consiste en un permiso de uso que expedirá la Administración de Regla-mentos y Permisos (A.R.Pe.) y un certificado de instalación eléctrica. Esta disposición específica no le impone la res-ponsabilidad a las codemandantes de sufragar los gastos de reparaciones o rehabilitaciones necesarias al sistema general de electricidad de la urbanización. Surge clara-mente que esta disposición se refiere a la documentación *253que deberá proveer un abonado para que la Autoridad pro-vea el servicio de energía eléctrica. La interpretación de esta disposición que hicieron tanto la Autoridad como el foro primario es claramente errónea.
B. Ahora bien, la Autoridad niega que ésta tenga res-ponsabilidad alguna sobre la reclamación hecha por Queens Developers, Inc. y 1014 Luquis, Inc., la cual com-prende los gastos en que incurrieron en la reparación de las instalaciones pertenecientes a la Autoridad hasta el lla-mado punto de entrega.
Resulta importante enfatizar que ni el Reglamento Complementario ni el Reglamento de Términos establecen claramente cuál es el punto donde cada parte se hace responsable por el mantenimiento de las instalaciones eléctricas. Debido a ello, atendemos las disposiciones generales del Reglamento Complementario, las cuales disponen que la Autoridad no hace trabajos de instalaciones interiores ni asume responsabilidad alguna por las condiciones de instalaciones eléctricas dentro de los edificios. Entre las disposiciones generales se establece también que será requisito indispensable que todas las instalaciones eléctricas, tanto las nuevas como las reparadas sean realizadas y certificadas por un perito electricista colegiado o un ingeniero electricista colegiado y aceptadas por la Autoridad antes de ser conectadas al sistema eléctrico perteneciente a ésta.
Se advierte de lo anterior que el abonado o dueño será responsable por las instalaciones eléctricas que se encuentren dentro de su propiedad, y que éstas tendrán que ser inspeccionadas y aceptadas por la Autoridad antes de que sean conectadas al sistema eléctrico de la Autoridad. La Sec. 3.2(11) del Reglamento Complementario añade que es responsabilidad única y exclusiva de la Autoridad realizar la conexión entre la instalación del abonado o el dueño y las redes de distribución o transmisión de la Autoridad.
*254Ahora bien, el Reglamento de Términos dispone, en la Sec. IV(A), que el punto de entrega es aquel donde la Autoridad le entrega al abonado la energía eléctrica que éste va a utilizar. Éste varía según el tipo de sistema eléctrico construido en la urbanización, el edificio o la estructura de que se trate. El inciso (C) de esta sección dispone que la energía se entregará en el punto donde comienza la instalación del abonado. Este punto se conoce como el “pun-to de entrega”. El punto de entrega para abonados residenciales es aquel donde la línea de la Autoridad conecta a las instalaciones propiedad del abonado.
El Reglamento Complementario, en el Art. 3.4(3), amplía esta definición y dispone que:
(3) El punto de entrega en el sistema soterrado se define como el punto donde se unen los conductores de la instalación sote-rrada a las líneas de la Autoridad. Cuando la toma sea secun-daria el punto de entrega será el pedestal o transformador. (Énfasis suplido.) Según citado en la Sentencia del Tribunal de Circuito de Apelaciones, Apéndice, págs. 19-20.(13)
Es un hecho incontrovertido que el sistema eléctrico de Ciudad Cristiana es semisoterrado con líneas aéreas pri-marias y transformadores adheridos al poste de donde dis-curre una línea soterrada secundaria hasta un pedestal primario y, luego, a uno secundario hasta llegar al punto de entrega de las residencias. El punto de entrega en el caso del sistema eléctrico de Ciudad Cristiana es el pedestal.

Somos del criterio que lo anteriormente expuesto deberá interpretarse a los efectos de que el abonado o dueño será responsable del costo, las mejoras o la reparación de las instalaciones internas de su propiedad y de las extensiones necesarias para que éstas sean conectadas al sistema 
*255
que pertenece a la Autoridad. Las instalaciones eléctricas pertenecientes a la Autoridad, que comprenden aquellas lí-neas y otros elementos que discurren hasta el punto de en-trega donde éstas se conectan a las instalaciones internas de la propiedad, son de la responsabilidad de esta entidad.

Eesolvemos, en consecuencia, que no erró el foro apela-tivo intermedio al determinar que las disposiciones regla-mentarias antes citadas no imponen la obligación de repa-ración del sistema eléctrico de la Autoridad a Queens Developers, Inc. y a 1014 Luquis, Inc., ya que la referida responsabilidad es de la Autoridad.
I hH HH
Refuerza nuestra determinación de que la Autoridad es responsable por la reparación y rehabilitación de su sis-tema de distribución de energía eléctrica el hecho que ésta suscribió una escritura de constitución de servidumbre de paso de energía eléctrica con M.D. Construction. En virtud de ella, la Autoridad se obligó a dar mantenimiento y a conservar los sistemas de electricidad instalados en la ur-banización Ciudad Cristiana, una vez dichas instalaciones fuesen traspasadas a la entidad.(14)
Dispone la primera cláusula de la referida escritura que el propietario, mediante ésta, y en consideración a los fines públicos a que había de ser destinado él sistema eléctrico objeto de la servidumbre, constituía servidumbre predial a perpetuidad para el paso, instalación, operación y repara-ción de las líneas y artefactos del mencionado sistema eléc-trico a favor de la Autoridad, sus cesionarios y sucesores en el título sobre la finca.
*256En especial, la cláusula decimotercera de la escritura de servidumbre dispone lo siguiente:
El propietario por la presente cede y traspasa a la Autoridad el sistema de distribución construido en la Finca con todo su equipo, materiales, y accesorios. La cesión y traspaso será efec-tiva en la fecha en que la Autoridad inspeccione y acepte dicho sistema de distribución y el mismo sea conectado e incorporado al sistema eléctrico de la Autoridad. Como consideración a dicho traspaso, la Autoridad se compromete a dar conservación a dicho sistema de distribución a partir de la fecha de aceptación del sistema, sujeto a las disposiciones de la cláusula DUODÉ-CIMA de este documento. (Énfasis suplido y en el original.) Según citado en la Sentencia del Tribunal de Circuito de Ape-laciones, Apéndice, pág. 21.(15)
Se desprende claramente de la cláusula antes transcrita que, en virtud de la escritura de constitución de servidum-bre, la Autoridad contrajo la obligación de conservar y dar mantenimiento al sistema de distribución de energía eléc-trica de la urbanización Ciudad Cristiana. Además, en vir-tud de ésta, la Autoridad también advino dueña de dicho sistema.
La servidumbre de paso para las líneas de energía eléctrica tiene carácter de servidumbre legal, continua y aparente, constituida a base de las disposiciones de la Ley Núm. 143 de 20 de julio de 1979 (27 L.P.R.A. see. 2151 et seq.). Todo lo concerniente a las servidumbres estableci-*257das para utilidad pública o comunal se regirá por las leyes y los reglamentos especiales que las determinan y, en su defecto, por las disposiciones del Código Civil sobre las ser-vidumbres legales. Art. 486 del Código Civil, 31 L.P.R.A. see. 1702.
Las servidumbres para el servicio de energía eléctrica permiten cumplir con los fines y propósitos para los cuales fue creada la Autoridad de Energía Eléctrica de Puerto Rico. Sec. I, Art. A del Reglamento de Servidumbres de la Autoridad de Energía Eléctrica.(16) Este reglamento describe los requisitos mínimos con los que deben cumplir las servidumbres para las estructuras, las líneas, los equipos y otros artefactos que pertenecen a la Autoridad. Dichos equipos y artefactos incluyen los instalados por contratistas privados que son transferidos a la Autoridad, además de las instalaciones hechas por ésta como parte de su programa de construcción y mantenimiento. Id.
El Reglamento de Servidumbres para el Servicio de Energía Eléctrica, Reglamento Núm. 5239 de la Autoridad de Energía Eléctrica de 22 de mayo de 1995 (Reglamento de Servidumbres), en la Sec. 11(F), define la servidumbre de paso de líneas eléctricas como un derecho real que se establece sobre las franjas o porciones de terreno donde están ubicadas, o se ubicarán, las instalaciones de la Autoridad, tales como: líneas, postes, torres, equipos y aditamentos. Estas servidumbres se constituyen con el propósito de que la Autoridad tenga acceso razonable a sus instalaciones para, entre otras cosas, darle mantenimiento, reparar, mejorar, expandir, operar y ampliar sus instalaciones. Id.
En dicho reglamento se dispone que las servi-*258dumbres de paso para el servicio de energía eléctrica gra-van el predio sirviente y deben ser observadas por la persona natural o jurídica, cuyas acciones u omisiones puedan afectar el derecho de servidumbre y se establecen sobre los predios sirvientes para el paso, la instalación, la operación y la reparación de las instalaciones de la Autoridad. See. Ill, Art. A.
La Sec. V(B)(2) del Reglamento de Servidumbres dispone, a su vez, que:
La Autoridad tiene el derecho de acceso a la servidumbre para efectuar los trabajos de operación, conservación, construcción, mejoras o reparación de instalaciones. El acceso a la servidum-bre debe permitir a la Autoridad utilizar el equipo necesario para realizar estos trabajos. (Enfasis suplido.)
Las disposiciones reglamentarias citadas anterior-mente, las cuales establecen el propósito por el cual se es-tablecen las servidumbres a favor de la Autoridad, dispo-nen que éstas se constituyen para que la entidad tenga acceso a las instalaciones de su propiedad, para poder dar-les mantenimiento, hacer las reparaciones y mejoras nece-sarias, expansiones, entre otras mejoras.
En el caso ante nos no hay duda de que el terreno donde ubican las propiedades adquiridas por Queens Developers, Inc. y 1014 Luquis, Inc. continuaba gravado por la servi-dumbre, aun cuando atravesó por un periodo de abandono y aun cuando las instalaciones eléctricas fueron retiradas por razones de seguridad. En vista de ello, la Autoridad tenía la obligación de rehabilitar el sistema de electricidad que le fue traspasado en virtud de la referida escritura una vez la urbanización fue rehabitada y así le fuese solicitado por las recurridas. Lo anterior en virtud de uno de los pro-pósitos para el cual fue creada la Autoridad: proveer ener-gía eléctrica a los habitantes del Estado Libre Asociado de Puerto Rico(17) Por consiguiente, concluimos que la Autori-*259dad es responsable de los costos de reparación de las ins-talaciones eléctricas de la urbanización, las cuales son de la propiedad de dicha entidad.
Habiéndose resuelto que las instalaciones eléctricas propiedad de la Autoridad comprenden el sistema de dis-tribución eléctrico que le fue traspasado y aquellas líneas y otros elementos que discurren hasta el punto de entrega —punto en el cual las líneas de la Autoridad se conectan con la instalación del abonado — (18) resolvemos, específica-mente, que la Autoridad deberá resarcir a Queens Developers, Inc. y a 1014 Luquis, Inc. los gastos en que incurrie-ron en la rehabilitación y reparación del sistema de distribución de energía eléctrica de la urbanización, hasta el punto de entrega de cada una de las unidades de vi-vienda adquiridas por éstas. Por ello, el tribunal de instan-cia deberá determinar el costo de la reparación desde lo que comprende el sistema eléctrico de la Autoridad hasta el referido punto de entrega.
Por los fundamentos anteriormente expresados, procede dictar Sentencia confirmatoria de la emitida por el Tribunal de Apelaciones en el presente caso y devolverlo al foro de instancia para la continuación de los procedimientos compatibles con lo aquí resuelto.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Hernández Denton disintió sin opinión escrita.

 Se entiende por servicio bajo tierra o soterrado, aquellos alimentadores para el servicio eléctrico de los edificios que sean instalados en tubería aprobada por la Autoridad bajo tierra o en tubería empotrada en hormigón. Art. 3.4(1) del Regla-mento Complementario al Código Eléctrico de Puerto Rico para la Instalación de Conductores y Equipo Eléctrico, Reglamento Núm. 4435 de 1987, aprobado mediante Resolución de 11 de diciembre de 1990 (Reglamento Complementario). Dicho regla-mento fue derogado por el Reglamento Núm. 5676 de 29 de agosto de 1997. No obstante lo anterior, para resolver la controversia ante nuestra consideración aplica-remos el derogado reglamento de 1987, ya que la vigencia de este nuevo reglamento fue efectiva el 28 de septiembre de 1997.


 Escritura Núm. 37 de 7 de junio de 1979 suscrita ante el notario Adalberto Alomar Rosario.


 Según la cláusula decimotercera de la escritura de servidumbre, la aproba-ción del sistema eléctrico por parte de la Autoridad de Energía Eléctrica (Autoridad) era imprescindible para que el traslado surtiese efectos.


 Las restantes unidades fueron adquiridas por otros compradores.


 El punto de entrega en este caso es el pedestal del cual discurre la línea secundaria a cada residencia, según admitió la Autoridad.


 El foro primario celebró una vista argumentativa sobre la solicitud de sen-tencia sumaria parcial presentada por las demandantes el 20 de marzo de 2001 y el 16 de septiembre de 2002.


 Además, le impuso a la parte demandante el pago de las costas y los gastos necesarios en la tramitación del pleito, más la suma de $2,500 en concepto de hono-rarios de abogado.


 Esta cláusula fue suscrita el 31 de diciembre de 1992.


 Escritura Núm. 35 de 17 de febrero de 1994, otorgada ante la notario Rita Lynne Rodríguez de la Rocha.


 Sec. 6(c) de la Ley Núm. 83 de 2 de mayo de 1941 (22 L.P.R.A. sec. 196(c)).


 El fin del Reglamento de Términos y Condiciones Generales para el Sumi-nistro de Energía Eléctrica (Reglamento de Términos) es establecer aquellas condi-ciones generales y especiales que sean de interés para el usuario y para la Autoridad.
El Reglamento Complementario establece que sus disposiciones aplican y cu-bren toda obra de electricidad, tales como instalaciones soterradas, subterráneas y seccionadoras (switch units), instalaciones de postes, alumbrado o líneas aéreas, metro eléctrico o medidor, reinspecciones de instalaciones o monturas para contadores, o sea, toda construcción que tenga que ver con la instalación de conductores, mate-riales y equipo eléctrico.


 El Reglamento Complementario, en su parte introductoria, establece que las construcciones eléctricas se dividen en tres tipos. Estos son:
1. Construcción de Instalaciones Eléctricas- cubre las instalaciones interiores e instalaciones exteriores inherentes.
2. Construcción de Sistemas de Distribución Eléctrica- cubre la instalación de facilidades eléctricas para servir los proyectos de urbanizaciones y lotificaciones simples.
3. Construcción de Extensiones de Líneas Eléctricas- cubre la instalación de líneas para llevar las facilidades eléctricas desde las líneas de la Autoridad hasta las urbanizaciones, lotificaciones y edificios.


 Anteriormente expresamos que la toma de servicio soterrada son aquellos alimentadores para el servicio eléctrico de los edificios que sean instalados bajo tie-rra o empotrados en hormigón. Art. 3.4 del Reglamento Complementario.


 Enfatizamos que el traslado surtiría efectos una vez la Autoridad aceptara dichas instalaciones. Como señaláramos anteriormente, la Autoridad inspeccionó y aceptó el sistema eléctrico. La mejor evidencia de ello es que la Autoridad suplió los servicios de energía eléctrica a algunas de las unidades de vivienda de la urbaniza-ción Ciudad Cristiana.


 La cláusula duodécima dispone que:
“A. El propietario, por la presente, certifica que el sistema de distribución cons-truido en la Finca se encuentra en perfecto estado de funcionamiento y concede a la Autoridad como garantía el término de un (1) año a partir de la fecha de la conexión del sistema de distribución de la urbanización al sistema de distribución de la Auto-ridad o a partir de la fecha del otorgamiento de esta escritura, la que resulte posterior. El Propietario se compromete mediante un documento firmado por su con-tratista electricista a reembolsar prontamente a la Autoridad cualesquiera gastos en que incurra durante dicho período de un (1) año debido a materiales y equipos de-fectuosos en su fabricación o instalación de dicho sistema de distribución, así como para corregir defectos de mano de obra.
“B. Dicha garantía cubre, además, el reembolso de cualesquiera gastos que la Autoridad tenga que hacer con el propósito de conectar el sistema de distribución de la urbanización al sistema de distribución de la Autoridad, así como el desplaza-miento de líneas que interfieran con la construcción de la urbanización.” Apéndice, pág. 164.


 Dicho reglamento, aprobado el 18 de noviembre de 2003, derogó el Regla-mento de Servidumbres para el Servicio de Energía Eléctrica, Reglamento Núm. 5239 de 22 de mayo de 1995, el cual, a su vez, derogó los reglamentos relativos a servidumbres anteriores a su vigencia. No obstante lo anterior, las disposiciones citadas son esencialmente las contenidas en los reglamentos derogados.


 Ley Orgánica de la Autoridad de Energía Eléctrica de Puerto Rico.


 En este caso, el pedestal.